DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/13/2022 in which Applicant lists claims 9-11 as being cancelled, claims 2-8 and 12-14 as being original, claim 1 as being currently amended, and claim 15 as being new. It is interpreted by the examiner that claims 1-8 and 12-15 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/16/2022 was considered.
Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 6/13/2022, with respect to the added limitation in claim 1 wherein “a content of the color material is 40 to 70% by mass with respect to the total solid content of the near infrared transmitting filter-forming composition” have been fully considered and are persuasive. Specifically, Kakiuchi et al. (US 2012/0145901 A1, of record) was previously relied upon for the limitations of at least claim 1, and Ishido et al. (US 2017/0276846 A1, of record) was relied upon for the limitations of at least claims 9-11. Claim 1 has been amended to include the limitations of now cancelled claims 9-11. Kakiuchi discloses a visible light absorbent in the base material at 10 mass % (para. [0050]), and Ishido discloses a total content of the coloring matter of 50 parts by mass to 100 parts by mass of the transparent resin (para. [0137]). Therefore, Kakiuchi in view of Ishido discloses the limitations of claims 9-11, but does not disclose the newly added limitation of “a content of the color material is 40 to 70% by mass with respect to the total solid content of the near infrared transmitting filter-forming composition”. The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MaryAnne Armstrong (40,069) on 8/29/2022.

The application has been amended as follows: 
Claim 12 has been amended to correct the claim dependency, and therefore has been replaced with:
“The optical filter according to claim 1,
wherein the near infrared transmitting filter further includes a near infrared absorber.”

Allowable Subject Matter
Claims 1-8 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical filter comprising: a near infrared transmitting filter; and
a dielectric multi-layer film that is provided on the near infrared transmitting filter,
wherein the near infrared transmitting filter is a single-layer film formed by a composition for a near infrared transmitting filter-forming composition, which includes a color material and a curable compound,
the color material includes two or more chromatic colorants and forms black using a combination of the two or more chromatic colorants, or the color material includes an organic black colorant,
a content of the color material is 40 to 70% by mass with respect to the total solid content of the near infrared transmitting filter-forming composition, and
wherein conditions 1 to 3 are satisfied, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-8 and 12-15 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/29/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872